IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                    Assigned on Briefs at Knoxville June 24, 2014

  CHRISTOPHER SCOTT CHAPMAN v. HENRY STEWARD, WARDEN

                    Appeal from the Circuit Court for Lake County
                   No. 13-CR-9899     Russell Lee Moore, Jr., Judge


                 No. W2013-02361-CCA-R3-HC - Filed July 29, 2014


The Petitioner, Christopher Scott Chapman, appeals as of right from the Lake County Circuit
Court’s dismissal of his petition for a writ of habeas corpus. The Petitioner contends that he
was denied pretrial jail credits. Discerning no error, we affirm the judgment of the habeas
corpus court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

D. K ELLY T HOMAS, J R., J., delivered the opinion of the court, in which J OSEPH M. T IPTON,
P.J., and R OBERT W. W EDEMEYER, J., joined.

James E. Lanier, District Public Defender; Patrick Ross McGill and Sean P. Day, Assistant
Public Defenders, for the appellant, Christopher Scott Chapman.

Robert E. Cooper, Jr., Attorney General and Reporter; and Rachel E. Willis, Senior Counsel,
for the appellee, State of Tennessee.

                                         OPINION

       In 2005, the Petitioner pled guilty to aggravated assault in Davidson County and
received a four-year sentence to be served on probation. Christopher Scott Chapman v.
Henry Steward, Warden, No. W2012-02459-CCA-R3-HC, 2013 WL 3807997, at *1 (Tenn.
Crim. App. July 17, 2013). In 2008, while still on probation, the Petitioner was indicted on
new charges in Sumner County. Id. The Petitioner was ultimately convicted of aggravated
assault and sentenced to six years. Id. The trial court ordered the Petitioner’s six-year
sentence to be served consecutively to the Davidson County four-year sentence for
aggravated assault. Id.
        On August 7, 2013, the Petitioner filed a petition for habeas corpus relief. The
petition alleged that the Tennessee Department of Correction (TDOC) had denied him
pretrial jail credits that were reflected on an amended judgment form.1 To support his
allegation, the Petitioner attached an amended judgment form for his Davidson County
conviction. The amended judgment form reflected pretrial jail credits for November 8, 2004
to August 26, 2005, and August 11, 2008 to February 2, 2011. The Petitioner also attached
a TOMIS report from the TDOC which showed that the Petitioner had received pretrial jail
credits for November 8, 2004 to August 26, 2005, but not for August 11, 2008 to February
2, 2011. Following a hearing, the habeas corpus court dismissed the petition for failure to
state a cognizable claim for habeas corpus relief.

        On appeal, the Petitioner contends that the habeas corpus court erred in dismissing his
petition. The Petitioner argues that any claim that a petitioner has been denied pretrial jail
credits is cognizable in a habeas corpus proceeding regardless of whether the denial was
caused by a trial court or the TDOC. The State responds that the Petitioner’s claim that the
TDOC failed to properly calculate his sentence after the trial court awarded him pretrial jail
credits is not cognizable in a habeas corpus proceeding. We agree with the State.

        Under Tennessee law, the “grounds upon which habeas corpus relief may be granted
are very narrow.” Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). The writ will issue only
where the petitioner has established: (1) a lack of jurisdiction for the order of confinement
on the face of the judgment or in the record on which the judgment was rendered; or (2) that
he is otherwise entitled to immediate release because of the expiration of his sentence. See
State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000); Archer v. State, 851 S.W.2d 157, 164
(Tenn. 1993). The purpose of the habeas corpus petition is to contest a void, not merely a
voidable, judgment. State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968).

       A void, as opposed to a voidable, judgment is “one that is facially invalid because the
court did not have the statutory authority to render such judgment.” See Summers v. State,
212 S.W.3d 251, 256 (Tenn. 2007). A petitioner bears the burden of establishing a void
judgment or illegal confinement by a preponderance of the evidence. See Wyatt v. State, 24
S.W.3d 319, 322 (Tenn. 2000). A habeas corpus court may summarily dismiss a petition
without a hearing when the petition “fails to demonstrate that the judgment is void.”
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004); see Tenn. Code Ann. § 29-21-109.

        The failure of a trial court to credit a petitioner with mandated pretrial jail credit
results in an illegal sentence; therefore, it is a cognizable claim for habeas corpus relief.


1
 The Petitioner also raised other issues in his petition. However, the Petitioner has not raised those issues
in his appellate brief; therefore, he has waived review of those issues in this court.

                                                    -2-
Tucker v. Morrow, 335 S.W.3d 116, 123 (Tenn. Crim. App. 2009). However, documents
supporting a claim for habeas corpus relief “must come from the record of the underlying
proceedings.” Id. at 124. TOMIS reports are generated by the TDOC “following an inmate’s
transfer to prison” and cannot “be considered a part of the record of the underlying
proceedings”; therefore, “a TOMIS report cannot be used to establish a claim for habeas
corpus relief.” Id. “Any disagreement regarding the information in TOMIS reports should
be addressed via the Uniform Administrative Procedures Act.” Id.

        Here, the Petitioner made no complaint about the trial court’s calculation of his
pretrial jail credits. In fact, the Petitioner asserted that the pretrial jail credits awarded on his
judgment form were correct and that the TDOC has failed to properly calculate his sentence
as evidenced by the TOMIS report. As stated above, any disagreement between the
information contained in the Petitioner’s TOMIS report and the amended judgment must be
resolved via the Uniform Administrative Procedures Act. Accordingly, we conclude that the
habeas corpus court did not err in dismissing the petition for failure to state a cognizable
claim for habeas corpus relief.

      In consideration of the foregoing and the record as a whole, the judgment of the
habeas corpus court is affirmed.


                                                       _________________________________
                                                       D. KELLY THOMAS, JR., JUDGE




                                                 -3-